                 Case 2:20-cr-00148-JLR Document 19-1 Filed 09/23/20 Page 1 of 2



1                                                                                  Judge Peterson
2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
8    UNITED STATES OF AMERICA,                  )
                                                )
9                                               )         NO. CR20-148JLR
                                    Plaintiff,  )
10               v.                             )         ORDER ON JACKSON’S
                                                )         MOTION TO SEAL
11                                              )
                                                )
12   KELLY T. JACKSON,                          )
                                                )
13                                  Defendant. )
     __________________________________________ )
14
             Having read Defendant Jackson’s Motion to Seal Documents,
15

16           THE COURT ORDERS THAT the documents in Exhibit 1 shall remain under seal.

17

18           DONE this _______ day of _______________, 2020.
19

20

21
                                                       __________________________________
22                                                     U.S. District Court Judge
23

24

25

26
     ORDER - 1

27
                                                                            ROBERT W. GOLDSMITH
28                                                                             Attorney at law
                                                                               705 Second Ave.
                                                                            Seattle, WA 98104
                                                                               (206) 623-1592
                 Case 2:20-cr-00148-JLR Document 19-1 Filed 09/23/20 Page 2 of 2



1

2    Presented by:
3

4

5    __/s/_R. Goldsmith_____________________
6    Robert Goldsmith
     Attorney for defendant
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER - 2

27
                                                                        ROBERT W. GOLDSMITH
28                                                                         Attorney at law
                                                                           705 Second Ave.
                                                                        Seattle, WA 98104
                                                                           (206) 623-1592
